ADVISORS SERIES TRUST AMENDED AND RESTATED 12b-1 PLAN SHARE MARKETING PLAN (Fixed Compensation Plan in which Advisor Acts as Distribution Coordinator) (The Al Frank Fund) This Share Marketing Plan (the “Plan”) is adopted in accordance with Rule 12b-l (the “Rule”) under the Investment Company Act of 1940, (the “Company Act”), by ADVISORS SERIES TRUST (the “Trust”) with respect to the following series: The Al Frank Fund (the “Fund”). The Plan has been approved by a majority of the Trust’s Board of Trustees, including a majority of the Trustees who are not interested persons of the Trust and who have no direct or indirect financial interest in the operation of the Plan (the “independent Trustees”), cast in person at a meeting called for the purpose of voting on the Plan. In reviewing the Plan, the Board of Trustees considered the proposed range and nature of payments and terms of the investment advisory agreement between the
